


110 SRES 654 ATS: Honoring the life and recognizing the

U.S. Senate
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 654
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Brown (for himself,
			 Mr. Voinovich, and
			 Mr. Hatch) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of the Honorable Stephanie Tubbs Jones, Member of the House of
		  Representatives for the 11th Congressional District of Ohio.
	
	
		Whereas Stephanie Tubbs Jones was born on September 10,
			 1949, in Cleveland, Ohio, and attended Case Western Reserve University and the
			 Franklin Thomas Backus School of Law;
		Whereas, in 1982, at the age of 33, Stephanie Tubbs Jones
			 was elected to serve on the Cleveland Municipal Court;
		Whereas, in 1983, Stephanie Tubbs Jones became the first
			 African-American woman to serve on the Court of Common Pleas in the State of
			 Ohio;
		Whereas Stephanie Tubbs Jones served as the Cuyahoga
			 County Prosecutor from 1991 through 1999, becoming the first woman and the
			 first African-American to hold the position;
		Whereas, in 1998, Stephanie Tubbs Jones was elected to the
			 first of 5 terms in the House of Representatives, where she was a tireless
			 advocate for the citizens of Ohio’s 11th Congressional District and championed
			 increased access to health care, improved voting rights, and quality education
			 for all;
		Whereas Stephanie Tubbs Jones was the first
			 African-American woman to represent the State of Ohio in Congress; and
		Whereas Ohio has lost a beloved daughter and the House of
			 Representatives one of its strongest voices with the passing of Stephanie Tubbs
			 Jones on August 20, 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of the Honorable Stephanie Tubbs Jones and expresses its condolences to her
			 family and friends and to the people of the 11th Congressional District of
			 Ohio; and
			(2)honors the life
			 of Stephanie Tubbs Jones, a highly esteemed and accomplished Member of
			 Congress, dedicated community leader, and tireless advocate for those in
			 need.
			
